JUSTICE GABRIEL
delivered the Opinion of the Court.
1 In this original proceeding, the People challenge the district court's order denying the probation department's complaint to revoke Bryan Roberson's sex offender intensive supervision probation ("SOISP"), As pertinent here, the People sought to revoke Roberson's probation because he, among other things, allegedly failed to participate actively in a sex offender evaluation and treatment program. The alleged failure was based on Roberson's post-trial refusal to answer a -polygraph examiner's questions regarding Roberson's use or viewing of child pornography while on probation and sexual fantasies that he had had involving minors. Roberson refused to answer these questions based on the advice of counsel and on his fear that his answers could be used against him in future criminal proceedings, given that the direct appeal of his conviction remained pending at that time.
T2 The district court denied the People's revocation complaint, concluding that "to require Roberson to answer sexual oriented [sic] questions, under the cireamstances, violates his Fifth Amendment rights, and his probation cannot be revoked on those grounds."
18 We agree with the district court that on the facts presented here, Roberson's privilege against self-incrimination precluded the court from revoking Roberson's probation based on his refusal to answer the polygraph examiner's question regarding his use or viewing of child pornography while he was on probation. On the record before us, however, we are unable to determine whether the court correctly found that Roberson's privilege against self-incrimination precluded the court from revoking Roberson's probation *1041based on his refusal to answer questions concerning any sexual fantasies involving minors that he might have had within the preceding six months.
T4 Accordingly, we make absolute the order to show cause and remand this case to the district court with directions that the court conduct further proceedings as more fully set forth in this opinion.
I. Facts and Procedufal History
[5 Roberson's nine-year-old niece spent the evening at Roberson's house. The next day, she reported to her mother that during the evening, Roberson had rubbed her "pee-pee." Based on these allegations, Roberson was charged with sexual assault on a child by one in a position of trust, sexual assault on a child, and sexual assault (victim under 15),
T6 At trial, Roberson defended against the charges by presenting evidence that he had a sleep sex disorder that would cause him to initiate sexual contact while he was sleepmg He testified that he never would have consciously assaulted his niece and that he had no memory of the alleged incident. The jury ultimately found Roberson guilty as charged.
T7 Thereafter, the probation department prepared a presentence investigation report. In this report, the department recommended that Roberson be placed on SOISP. The terms of the recommended SOISP included requirements that:
. (8) [Roberson] enter, attend and successfully participate in offense specific treatment with [a Sex Offender Management Board ("SOMB")] approved - sex offender treatment provider, as di'rected by his probation officer; [and]
(4) he submit to an index offense, sexual history disclosures, and routine maintenance polygraphs as deemed appropriate by the community supervisions tearm{[.]
18 At the subsequent sentencing hearing, the prosecutor asked the court to adopt the probation departiment's recommendations. The prosecutor observed, however, that very few people with Roberson's level of denial succeed 'on SOISP, and the prosecutor predicted that "there would be a reckoning" when Roberson would either admit what he did or face "far more severe consequences than [SOISP1."
9 At this point, the court interrupted and stated that it appeared that to be successful, "there has to be an acknowledgment." The prosecutor responded that "Acknowledgement does not have to come now but it will have to come very soon.
[ 10 Roberson's counsel then made his sentencing argument, after which Roberson addressed the court. In the course of his statement, Roberson proclaimed his innocence and asserted prosecutorial misconduct during his trial. The court then reminded Roberson what the prosecutor had said and explained that the prosecutor was prepared to go along with the probation department's SOISP recommendation but that, the prosecutor was concerned, based on Roberson's mental attitude, as to whether Roberson would follow the intensive supervision probation and acknowledge what had happened. The court added, "I'm just giving you a warning."
S11 Roberson replied that he understood and would "cooperaté and do what is necessary to be successful during this probation, during this intensive probation." The court then sentenced Roberson to SOISP for ten years to life under the pertinent terms recommended by the probation department.
§12 Thereafter, Roberson appealed his judgment and sentence to the Colorado Court of Appeals, see People v. Roberson, No. 11CA11, 2013 WL 6815051 (Colo. App. Dec. 26, 2013) (not published pursuant to CAR. 85(F)), and began participating in offense specific treatment,. Because Roberson's direct appeal was pending, however, his counsel advised him not to speak about anything that might be relevant to the case or that might be used against him if his case went back to trial, Roberson shared this information with his probation officer and treatment providers..
{13 Based on their discussions with Roberson, Roberson's treatment providers placed him in a "modified sort of an appeal group," which allowed him to continue treatment without having to discuss his offense or anything related to it. This process was interrupted, however, when in the course of a *1042polygraph examination, the examiner asked Roberson questions about (1) his using or viewing child pornography while on probation and (2) sexual fantasies involving minors within the prior six months, which was after he was placed on SOISP.1 Roberson became concerned that the examiner was fishing for information that might be used to incriminate him. He thus asserted his Fifth Amendment right against self-incrimination and did not answer those questions,
T14 As a result of Roberson's refusal to answer, he was unable to meet the SOMB guidelines for successful compliance in sex offender treatment and was discharged from his treatment program. The probation department then filed a complaint to revoke Roberson's SOISP. -
T15 In a written order, the district court denied the revocation complaint. The court began by noting what it viewed as "three controlling factors in this case": (1) Roberson had asserted his Fifth Amendment right against selfinerimination, and his fear of self-incrimination. was reasonable in light of the prosecutor's admission that on retrial, he would use available CRE 404(b) evidence; (2) Roberson's case was on appeal, and he had testified at trial (thus presenting a risk of perjury charges); and (8) Roberson had not been granted use immunity or provided with other assurances about the use of information that he provided during treatment.
{16 In light of these factors, the court concluded that Roberson's Fifth Amendment right against self-inerimination protected him from answering potentially incriminating questions in his treatment program. The court based this conclusion on its belief that requiring Roberson either to answer incriminating questions or to assert his Fifth Amendment right against self-inerimination and risk having his probation revoked would impermissibly impose a substantial penalty on Roberson for asserting his privilege against self-incrimination. Accordingly, the court concluded that Roberson's probation could not be revoked based on his refusal to answer the questions at issue,
117 The People subsequently petitioned this court, pursuant to CAR. 21, for an order to show cause why the district court's order should not be reversed. We issued the requested order, received full briefing, and heard oral argument.
II. Original Jurisdiction
118 "Original relief pursuant to C.A.R,. 21 is an extraordinary remedy that is limited in purpose and availability." People v. Steen, 2014 CO 9, ¶8, 318 P.3d 487, 490, Nonetheless, we will generally elect to hear C.AR. 21 cases when they raise issues of first impression that are of significant public importance. Id.
4 19 This case satisfies both of these criteria. First, we have not previously considered whether and under what circumstances an BOISP probationer's invocation of the privilege against self-incrimination in the course of treatment precludes a court from revoking the probationer's SOISP for failure to participate actively in treatment,. Second, the issue presented is an important one that implicates common SOISP conditions and impacts numerous convicted sex offenders who are undergoing treatment while their convictions are on appeal. |
III. Standard of Review
120 We review de novo the application of the Fifth Amendment to the undisputed facts in this case. See People v. Matheny, 46 P.3d 458, 462 (Colo.2002) ("[Llaw application, which involves the application of the controlling legal standard to the facts established by the evidence and found by the trial court is a matter for de novo appellate review, at least where constitutional rights are concerned."); see also People v. Ortega, 2015 COA 38, ¶8, 370 P.3d 181 (reviewing de novo the defendant's contention that the trial court violated his privilege against self-incrimination).
IV. Analysis
121 The Fifth Amendment to the United States Constitution, which is applicable to the states through the Fourteenth Amendment, see Malloy v. Hogan, 378 U.S. *10431, 6, 84 S.Ct. 1489, 12 L.Ed.2d 658 (1964), guarantees that no person "shall be compelled in any criminal case to be a witness against himself," U.S. Const. amend. V; see also Colo. Const, art, II, § 18 ("No person shall be compelled to testify against himself in a criminal case...."). The Fifth Amendment not only permits a person to refuse to testify against himself at a criminal trial in which he is a defendant, Minnesota v. Murphy, 465 U.S. 420, 426, 104 S.Ct. 1136, 79 L Ed.2d 409 (1984), but also it "privileges him not to answer official questions put to him in any other proceeding, civil or criminal, formal or informal, where the answers might incriminate him in future eriminal proceedings," Lefkowitz v. Turley, 414 U.S. 70, 77, 94 S.Ct. 316, 38 L.Ed.2d 274 (1973). Moreover, a defendant does not lose his or her Fifth Amendment rights when he or she is convicted of a crime. Murphy, 465 U.S. at 426, 104 S.Ct. 1136. Thus, a probationer retains these rights. Id.
122 These rights, however, are not unlimited. "The Fifth Amendment prohibits only compelled testimony that is incriminating." - Hiibel v. Sixth Judicial Dist. Court, 542 U.S. 177, 189, 124 S.Ct. 2451, 159 LEd.2d 292 (2004), Accordingly, we first review whether (1) the polygraph examiner's questions regarding Roberson's post-trial conduct called for Roberson to provide incriminating information and (2) the cireum-stances in which the questions were put to Roberson amounted to compulsion within the meaning of the Fifth Amendment, We. then address the People's argument that Roberson cannot rely on the Fifth Amendment at this stage but instead must wait until the government attempts to use his incriminating statements against him at a future trial.
A. Incrimination
123 For Fifth Amendment purposes, the privilege against self-incrimination extends not only to answers that would themselves support a conviction but also to those that would furnish a link in the chain of evidence needed to prosecute the accused. Ohio v. Reiner, 582 U.S. 17, 20, 121 S.Ct. 1252, 149 L.Ed.2d 168 (2001); People v. Razatos, 699 P.2d 970, 976 (Colo.1985). Accordingly, "[the right not to incriminate oneself is not triggered solely by the existence or even likelihood of a criminal prosecution; rather, '[wlhen a witness can demonstrate any possibility of prosecution which is more than'fanciful he has demonstrated a reasonable fear of prosecution sufficient to meet constitutional muster!" Steiner v. Minn. Life Ins. Co., 86 P.3d 135, 142-43 (Colo.2004) (quoting In re Folding Carton Antitrust Litig., 609 F.2d 867, 871 (7th Cir.1979)).
€24 Here, for two reasons, we conclude that Roberson's answer to the polygraph examiner's question regarding his use or viewing of child pornography while he was on probation presented a possibility of prosecution that was more than fanciful.
125 First, at the time of the probation revocation hearing, Roberson's convictions were on appeal, Thus, any statements that Roberson made would have been available for use against him at a retrial, See People v. Villa, 671 P.2d 971, 978 (Colo.App.1983) ("[When a defendant is appealing his conviction, or seeking other post-conviction relief, the privilege continues in order to protect him from the subsequent use of self-incriminating statements in the event relief is granted.");. Martin v. Flanagan, 259 Conn. 487, 789 A.2d 979, 984 n. 4 (2002) (noting that the weight of authority allows a witness whose conviction has not been finalized on direct appeal to invoke the privilege and to refuse to testify about the subject matter that formed the basis of his or hereonviection and collecting cases); see also § 16-10-8018), C.R.S8. (2015) (providing that in.cases accusing a defendant. of certain offenses involving unlawful sexual conduct, the prosecution "may Introduce evidence of other acts of the defendant to prove the commission of the offense as charged for any purpose other than propensity").
€26 Second, Roberson's answer to tlie polygraph examiner's question as to whether he used or viewed child pornography while he was on probation could have established grounds for a new criminal charge of possession of child pornography. See United States v. Behren, 65 F.Supp.3d 1140, 1150 (D.Colo.2014) ("Facing questions which ask about sex with minors, foreed sex, or other similar categories, anything but -a 'no' answer poses a real risk of incrimination.").
*1044127 Accordingly, we conclude that Roberson's answer to the polygraph examiner's question regarding his use or viewing of child pornography . while he was on probation, could have furnished a link in the chain of evidence needed to prosecute him and was therefore . incriminating within the meaning of the Fifth Amendment, See Reiner, 532 U.S. at 20, 121 S.Ct. 1252; Razatos, 699 P.2d at 976.
28 On the record before us, however, we are unable to determine whether Roberson's answer to the polygraph examiner's questlon regarding any sexual fantasies involving minors that Roberson might have had within the preceding six months would also have been incriminating within the meaning of the Fifth Amendment,
129 Whether a question poses a reasonable danger of incrimination involves a fact-intensive inquiry. See Rogers v. United States, 340 U.S. 367, 374, 71 S.Ct. 438, 95 L.Ed. 344 (1951). Here, it is undisputed that the examiner's question regarding any sexual fantasies involving minors that Roberson might have had in the preceding six months related to & time period after - Roberson's trial was over, Whether Roberson's answer to this question would have been admissible in a subsequent retrial and thus would have been incriminating is unclear, and the district court did not make sufficient ﬁndmgs to allow us to decide this issue.
B. Compulsion
[ 30 We next address whether the circumstances in which the questions at issue were put to Roberson amounted to compulsion. See Hiibel, 542 U.S. at 189, 124 S.Ct. 2451. We address this issue because absent compulsion, Roberson would not have a viable Fifth Amendment claim regardless of whether the polygraph examiner's questions at issue were incriminating. See id.
1 31 The United States Supreme Court has indicated that testimony is compelled when the state threatens to inflict "potent sance-tions unless the constitutional privilege is surrendered." - Lefkowitz v. Cunningham, 431 U.S. 801, 805, 97 S.Ct. 2132, 53 L.Ed.2d 1 (1977). Similarly, when a state imposes "substantial penalties" on a witness because he or she has elected to exercise his or her Fifth Amendment rights, the state's action amounts to compulsion. See id.
T32 Not every penalty, however, constitutes compulsion within the meaning of the Fifth Amendment. See McKune v. Lile, 536 U.S. 24, 44, 122 S.Ct. 2017, 153 L.Ed.2d 47 (2002) (plurality opinion) ("[Olne cannot answer the question whether the person has been compelled to incriminate himself without first considering the severity of the consequences."); id. at 49, 122 S.Ct. 2017 (O'Connor, J., concurring) ("[Slome penalties are so great as to 'compe[l] ... testimony, while others do not rise to that level.").
€ 33 The question presented here is whether threatening Roberson with the revocation of his probation based on the proper invocation of his Fifth Amendment rights amounted to compulsion.. In the cireumstances presented here, we conclude that it did.
134 The United States Supreme Court's decision in Murphy is instructive, In Murphy, 465 U.S. at 422, 104 S.Ct. 1136, the terms of the defendant's probation required that he be truthful with his probation officer in all matters,. In responding to questions from his probation officer, the defendant admitted that he 'had committed a rape and murder. Id. at 423-24, 104 S.Ct. 1136. He was subsequently charged with murder, and he sought to suppress his confession on the ground that it was obtained in violation of the Fifth and Fourteenth Amendments. Id. at 425, 104 S.Ct. 1186.
35 The Supreme Court ultimately rejected the defendant's argument. Id. at 484-39, 104 S.Ct. 1136. The Court began by referencing its prior cases, which had made clear that a state may not impose substantial penalties on a witness who elects to invoke his or her Fifth Amendment right against self-incrimination. Id. at 424, 104 S.Ct. 1186. The Court noted a distinction, however, between cases in Which punishment is threatened for reliance on the privilege and cases in which a witness is merely required to appear and give testimony. Id. at 485, 104 S.Ct. 1186. A state may require a probationer to appear and discuss matters relating to his probation, and such a requirement would not alone give rise to a self-exccuting privilege. Id. The Court observed, however, that the result *1045might be different if the questions put to the probationer, no matter how relevant to. his or her probationary status, would call for answers that would incriminate the probationer in a pending or later eriminal prosecution. Id, The Court thus explained:
There is ... a substantial basis in our cases for concluding that if the. state, either expressly or by implication, asserts that invocation of the privilege [against self-inerimination] would lead to revocation of probation, it would 'have created the classic penalty situation, the failure to assert the privilegé would be excused, and the: probationer's answers | would be deémed compelled and inadmissible in a criminal prosecutlon
Id.
186 The question thus became whether the defendant's probation conditions merely required him to appear and testify about matters relevant to his probationary status," which would 'not have violated his Fifth Amendment rights, or whether the conditions went further and required the defendant to choose between making incriminating statements and jeopardizing his conditional liberty by remaining silent. Id. at 486, 104 8.Ct. 1186, On the facts before it, the Court concluded that the case fell into the former category. Id.,
137 The Court reached this conclusmn for several reasons. First, the probation condition at issue said nothing about the defendant's freedom to decline to answer particular questions on Fifth Amendment grounds. Id. at 437, 104 S.Ct. 1186, Nor did the probation condition require him to waive his Fifth Amendment privilege. Id. Second, the Court noted that there was no direct evidence that the defendant had confessed because he feared that his probation would be revoked if he remained silent,. Id. And third, the defendant was not expressly informed by his probation officer that the assertion of the privilege would result in the imposition of a penalty. Id. at 438, 104 S.Ct. 1136.
[ 38 The Court further opined that had the defendant harbored some belief that his probation might be revoked for exercising his Fifth Amendment privilege, that belief would © have been unreasonable because "(olur decisions have made clear that the State could not constitutionally carry out a threat to revoke probation for the legitimate exercise of the Fifth Amendment privilege." Id.
139 The present case involves the type of classic penalty situation that the Court found absent in Murphy. Specifically, at least as construed by the People, the probation conditions at issue here required Roberson to choose between making incriminating statements and jeopardizing his conditional liberty by remaining silent, Moreover, the People here expressly sought to revoke Roberson's probation based on the exercise of his Fifth Amendment rights. Prior to the polygraph examination at issue, Roberson advised his probation officer and treatment providers of his Fifth Amendment concerns. As a result, Roberson was placed in an appeal group in which he would not have to incriminate himself while his appeal was pending. Nonetheless, in the course of a polygraph examination, Roberson was asked at least one incriminating question. He then asserted his Fifth Amendment rights, and his invocation of that privilege resulted in his termination from treatment and the People's subsequent effort to revoke his probation.
40 In these circumstances, we conclude that the district court correctly found that requiring Roberson to respond to incriminating questions from the polygraph examiner would amount to compelled self-incrimination, such, that Roberson's probation could not be revoked on those grounds.
{41 We are not persuaded otherwise by the People's argument that the above-quoted passages in Murphy were dicta. To the contrary, those passages were central to the Court's analysis, and cases from numerous jurisdictions have expressly or implicitly followed Murphy's admonition that the state cannot revoke a defendant's probation for a valid invocation of his or her privilege against self-incrimination. See, e.g., United States v. Antelope, 395 F.3d 1128, 1139 (9th Cir.2005); Mace v. Amestoy, 765 F.Supp. 847, 852 (D.Vt.1991); James v. State, 75 P.3d 1065, 1072 (Alaska Ct.App.2008); State v. Eccles, 179 Ariz. 226, 877 P.2d 799, 800-01 (1994); Gilfillen v. State, 582 N.E.2d 821, 824 (Ind.1991); State v. Kaquatosh, 600 N.W.2d 153, 158 (Minn.Ct.App.1999); State v. Fuller, 276 Mont. 155, 915 P.2d 809, 815 (1996); In re *1046Interest of A.M., Jr., 281 Neb. 482, 797 N.W.2d 238, 260 (2011); State v. Gaither, 196 Or.App. 131, 100 P.3d 768, 772 (2004); State ex rel. Tate v. Schwars, 257 Wis.2d 40, 654 N.W.2d 438, 445-46 (2002).
[ 42 Nor are we persuaded by the People's contentions that the circumstances here did not amount to unconstitutional compulsion because (1) Roberson voluntarily sought and accepted probation; . (2) additional incarceration does not necessarily amount to compulsion; (8) once the probation department sought to revoke Roberson's probation, Roberson received a fair criminal process and his revocation was not automatic; and (4) the probation revocation at issue was not designed to punish Roberson for exercising his Fifth Amendment rights, We address each of these arguments in turn.
T48 First, the People argue that Roberson voluntarily sought and accepted probation, and the People suggest that under cases like Dzul v. State, 118 Nev. 681, 56 P.3d 875, 879-86 (2002), and State v. Pritchett, 69 P.3d 1278, 1286-87 (Utah 20083), a grant of probation can be conditioned on the defendant's admitting culpability for his or her conviction. There is a "crucial distinction," however, between "being deprived of a liberty one has, as in parole, and being denied a conditional liberty that one desires." Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 9, 99 S.Ct. 2100, 60 L.Ed.2d 668 (1979). Thus, although a defendant has no due process rights in probation that has not yet been granted, once granted, he or she has due process rights in its revocation,. See People v. Whitlock, 2014 COA 162, ¶ 33, -- P.3d --(stating that "a person who is applying for probation is in a different situation from a person who has been sentenced to probation" because a person sentenced to probation "has attained a 'liberty interest which may not be taken away from him in the absence of due process"). Accordingly, even if the privilege of probation could properly be demied based on a defendant's invocation of the privilege against self-incrimination, seq, e.g., Whitlock, ¶37, Murphy and its progeny make clear that probation cannot be revoked for such an invocation, seg, e.g., Murphy, 465 U.S. at 435, 438, 104 S.Ct. 1136; Antelope, 395 F.3d at 1189; Mace, 765 F.Supp. at 852; James, 75 P.3d at 1072; Eccles, 877 P.2d at 800-01; Gilfillen, 582 N.E.2d at 824; Kaquatosh, 600 N.W.2d at 158; Fuller, 915 P.2d at 815; A.M., Jr., 797 N.W.2d at 260; Gaither, 100 P.3d at 772; Schwarz, 654 N.W.2d at 445-46.
{44 Second, the People argue that the penalty of additional incarceration does not necessarily amount to compulsion, analogizing this case to cases in which (1) incarcerated prisoners who refused to participate in a prison's sex offender treatment program were either denied parole or faced a reduced likelihood of parole, see Ainsworth v. Stanley, 317 F.3d 1, 6 (1st Cir.2002); Doe v. Sauer, 186 F.3d 903, 906 (8th Cir.1999); (2) incarcerated prisoners lost privileges and good time credits, see Searcy v. Simmons, 299 F.3d 1220, 1226-27 (10th Cir.2002) and (3) a prisoner's supervised home release status was terminated, see Asherman v. Meachum, 957 F.2d 978, 983 (2d Cir.1992). These cases are inapposite, however, because they did not involve defendants who were on probation.
{45 Moreover, because "parole is more akin to imprisonment - than probation is to imprisonment," Samson v. California, 547 U.S. 843, 850, 126 S.Ct. 2193, 165 L.Ed.2d 250 (2006), the prospect of having parole revoked has been deemed less likely to compel an incriminating statement than the prospect of having probation revoked, see Bleeke v. Lemmon, 6 N.E.3d 907, 938-40 (Ind.2014) (noting that "the revocation of [the defendant's] parole does not mean he goes from being at full liberty to being fully detained, as he portrays it-instead it means he goes from being detained at a comparatively low level back to being fully detained," and thus the threat of revocation of parole for failure to comply with a sex offender treatment program does not amount to compulsion in violation of the Fifth Amendment).2
*1047146 And many of the cases cited by the People involved the denial of a conditional liberty interest that the defendant desired, as opposed to the deprivation of a liberty interest that he or she had already attained. Seq, e.g., Ainsworth, 317 F.3d at 5-6 (noting that inmates do not have a liberty right to parole and thus concluding that a reduced likelihood of parole for refusing to participate in sex offender treatment.did not constitute a penalty sufficient to compel incriminating speech in violation of the Fifth Amendment); Searcy, 299 F.3d at 1226 ("[Fjoreclosing [the defendant] from the mere opportunity to earn good time credits is not a new penalty, but only the withholding of a benefit that the [Department of Corrections] is under no obligation to give.").
147 Third, relying on McKune, the People argue that when, as here, the consequences that a defendant faces for invoking his or her Fifth Amendment rights are not automatic but rather occur ouly after a fair criminal process, those consequences do not amount to compulsion, In McKune, 536 U.S. at 43-44, 122 S.Ct. 2017 (plurality opinion), however, the plurality expressly rejected the defendant's argument that the automatic nature of the consequences resulting from his refusal to participate in treatment was dispositive as to whether he was compelled to incriminate himself. Id. at 43-44, 122 S.Ct. 2017 (plurality opinion). In our view, the non-automatic nature of the consequences in this case is no more dispositive, Moreover, although Justice O'Connor expressed the view that the "proper theory" for determining the constitutionality of compulsion should "recognize that it is generally acceptable to impose the risk of punishment, however great, so long as the actual imposition of such punishment is accomplished through a fair criminal process," id. at 53, 122 S.Ct. 2017 (O'Connor, J., concurring), no other justice subscribed to this theory, and we decline to adopt it here.
148 Fourth, the People argue that the state could revoke Roberson's probation because the revocation was not designed to punish Roberson for exercising his Fifth Amendment rights but instead was motivated by the state's legitimate interest in facilitating sex offender treatment. The United States Supreme Court, however, has "rejected the notion that citizens may be forced to incriminate themselves because it serves a governmental need." Cunningham, 431 U.S. at 808, 97 S.Ct. 2132. Indeed, in McKune, 536 U.S. at 33-45, 122 S.Ct. 2017 (plurality opinion); id. at 55-56, 68, 122 S.Ct. 2017 (Stevens, J., dissenting), although the plurality and the dissent both appear to have recognized that requiring a sex offender in treatment to admit responsibility and to state his or her sexual history serves the legitimate purpose of rehabilitating sex offenders, both opinions proceeded to address whether the consequences that the defendant was facing amounted to compulsion under the Fifth Amendment,. Accordingly, McKune at least implicitly rejected the argument that probation can be revoked based on a probationer's assertion of the Fifth Amendment privilege as long as the government has a legitimate interest in facilitating treatment.
' 49 For these reasons, we conclude that to the extent the polygraph examiner's questions called for Roberson to provide incriminating information within the meaning of the Fifth Amendment, requiring Roberson either to provide that information or to face revocation of his probation amounted to unconstitutional compulsion, | |
C. Use in a Criminal Trial
T50 In the alternative, the People cite Chavez v. Martinez, 538 U.S. 760, 123 S.Ct. 1994, 155 LEd.2d 984 (2003) (plurality opinion), for the proposition that Roberson cannot rely on the Fifth Amendment at this stage but instead must wait until the government tries to use incriminating statements against him at a criminal trial, 'We are not persuaded. -
51 In Chavez, 538 U.S. at 764, 128 S.Ct. 1994, a suspect made incriminating statements in response to police questioning, but he was never charged with a crime. The suspect nonetheless filed a civil lawsuit, pursuant to 42 U.8.C0. § 1988, against the officer who had interrogated him. Id. at 764-65, 123 S.Ct. 1994. In this lawsuit, the suspect alleged that the officer's actions violated his Fifth Amendment rights, Id. at 765, 128 S.Ct. 1994. The United States Supreme Court concluded that the facts presented did not support a viablé section 1983 claim,. See *1048id. at 772-73, 128 S.Ct., 1994 (plurality opinion); id. at 777-78, 123 S.Ct. 1994 (Souter, J., concurring).
152 Although the Choves plurality stated in passing that it is not until compelled statements are used in a criminal trial that a violation of the Self-Incrimination Clause oc-eurs, only four justices joined this portion of the opinion.- See id. at 767, 123 S.Ct. 1994 (plurality opinion). Moreover, nothing in Chavez appears to have altered the established principle that "a witness protected by the privilege [against self-incrimination] may rightfully refuse to answer unless and until he is protected at least against the use of his compelled answers and evidence derived therefrom in any subsequent criminal case in which he is' a defendant." Turley, 414 U.S. at 78, 94 S.Ct. 316. To the contrary, writing for the plurality, Justice Thomas stated, "Because the failure to assert the privilege will often forfeit the right to exclude the evidence in a subsequent 'criminal case, it is necessary to allow assertion of the privilege prior to the commencement of a 'criminal case' to safeguard the core Fifth Amendment trial right." Chavez, 538 U.S. at 771, 123 S.Ct. 1994 (plurality opinion) (citations omitted).
1 53 In light of the foregoing, other courts have rejected arguments similar to the one that the People advance here. See, ag. Antelope, 395 F.3d at 1140 (rejecting the government's argument that it had "the right to compel [the defendant] to incriminate himself, prosecute him, and force him to litigate the admissibility of each piece of evidence in future criminal proceedings" because it was only then that the defendant could properly assert his Fifth Amendment privilege); Bleeke, 6 N.E.3d at 926-27 (rejecting the argument that because a Fifth Amendment violation can oeeur only when an incriminating statement is used against a defendant in a criminal trial, the defendant's attempt to challenge a sex offender treatment program on self-inerimination grounds was not ripe).
4] 54 As the Bleeke court observed:
Taking [the Chaves Court's] analysis out of [the section 1983] context and applying it as the rule for when a defendant may properly invoke the Fifth Amendment's privilege, as the Parole Board seeks to do, would have far greater (and worse) implications. In fact, it would effectively vitiate the Fifth Amendment privilege entirely because a defendant could not claim the protection of the Fifth Amendment-only, later, a violation of the Fifth Amendment,. He or she could not refuse to answer a question because the response would be self-incriminating; a defendant could only later seek to have that response exeluded in Court and a violation would only occur if the trial court refused that request.
This is contrary to the greater wealth of U.S, Supreme Court case law on the subject.
Bleeke, 6 N.E.3d at 926-27; see also Antelope, 395 F.3d at 1140 ("[Aldoption of the government's position would all but eviscerate the protections the self-inerimination clause was designed to provide.").
« 56 We agree with this reasoning and thus conclude that Roberson did. not need to wait until the government tried to use inerimina-ting statements against him at a subsequent criminal trial to invoke his Fifth Amendment privilege. .
V. Conclusion ant-1, Remand Qrder
56 For these reasons, we conclude that the district court correctly found that Roberson's privilege against self-incrimination precluded the court from revoking Roberson's probation based on his refusal to answer the polygraph examiner's question regarding his use or viewing of child pornography while he was on probation. On the record before us, however, we are unable to determine whether the court correctly found that Roberson's privilege against self-incrimination precluded the court from revoking Roberson's probation based on his refusal to answer the examiner's questions regarding any post-trial sexual fantasies involving minors that Roberson might have had.
T57 Accordingly, we make the rule to show cause absolute and remand this case to the district court with instructions that the court make specific findings as to whether Roberson demonstrated a reasonable fear that the polygraph examiner's question regarding sexual fantasies would elicit an incriminating response. In making such findings, the. court should bear in mind that not all answers to sexually oriented questions in *1049the course of sex offender treatment are necessarily incriminating, Indeed, to conclude otherwise would virtually preclude sex offender treatment during the pendency of a convicted offender's direct appeal, which would be contrary to the General Assembly's expressed intention that sex offenders who are incarcerated or supervised receive treatment, both to ensure public safety and 'to facilitate the reintegration into society of those offenders who respond well to treatment. See § 18-13-1001, C.R.S. (2015).
11 58 If the court finds that Roberson demonstrated, a reasonable fear that the polygraph examiner's question regarding post-trial sexual fantasies involving minors would elicit an incriminating response, then the court's order denying the People s revocation complaint shall stand affirmed. If, however, the court finds that Roberson did not properly invoke his Fifth Amendment privilege in response to the question regarding sexual fantasies, then the court must proceed to determine, in its discretion, whether revocation of Roberson's probation is appropriate on the facts of 'this case. In making this determination, the court may conduct such further proceedings as the court deems nee-essary and appropl iate.
J USTIOE COATS dlssents, and JUSTICE EID joins in the dissent.

. The parties do not dispute that the conduct about which the examiner inquired would have occurred, if at all, post-trial and while Roberson was on probation,


. The People also rely on United States v. Robinson, 893 F.2d 1244 (11th Cir.1990) (per curiam). To the extent that the two-page per curiam opin-fon in Robinson is contrary to our holding here, we do not follow it because we view it as inconsistent with Murphy and with the substantial number of cases cited above that have followed Murphy and that have reached the same result that we reach in this case.